IN THE SUPREME COURT, STATE OF WYOMING

                                             2015 WY 139

                                                                 OCTOBER TERM, A.D. 2015

                                                                            October 30, 2015


CHRISTOPHER JAMES YAGER,

Appellant
(Defendant),

v.                                                                    S-15-0045

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                      Appeal from the District Court of Sheridan County
                           The Honorable Robert E. Skar, Judge

Representing Appellant:

        Kevin K. Kessner and Christopher M. Sherwood, Yonkee & Toner, LLP, Sheridan,
        Wyoming. Argument by Mr. Kessner.

Representing Appellee:

        Peter K. Michael, Attorney General; David L. Delicath, Deputy Attorney General; Jenny
        L. Craig, Senior Assistant Attorney General; Joshua C. Eames, Assistant Attorney
        General. Argument by Mr. Eames.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of any typographical or other formal errors so that correction may be made before final publication in
the permanent volume.
BURKE, Chief Justice.

[¶1] Appellant, Christopher Yager, challenges his conviction of third-degree sexual
assault. He contends Wyoming’s sexual assault statute does not apply to sexual contact
between probation officers and probationers. We affirm.

                                               ISSUE

[¶2]    Appellant presents one issue which we have restated:

                Is a probation officer an “employee . . . of a state . . .
                correctional system” under Wyo. Stat. Ann. § 6-2-
                303(a)(vii)? 1

                                               FACTS

[¶3] Appellant was employed as a probation and parole agent by the Wyoming
Department of Corrections, Division of Field Services. In that capacity, Appellant
supervised probationers and parolees. In May 2011, Appellant began supervising M.C.
as a result of her participation in a drug court treatment program. Appellant’s supervision
of M.C. ceased after her completion of the treatment program in August 2012. M.C.’s
probation was scheduled to expire on April 27, 2013. However, on April 11, M.C. tested
positive for methamphetamine, and the State moved to revoke her probation. After a
hearing, the district court found she had violated the terms of her probation. As a result,
the court revoked M.C.’s probation and re-imposed her original sentence of 18 to 24
months. The court imposed an additional 45-day term in jail and suspended the balance
of the sentence in favor of 18 months probation conditional on M.C.’s re-application to
and completion of the drug court program.

[¶4] Appellant continued to have contact with M.C. after she completed her initial drug
treatment program and the two began a romantic relationship in January 2013. Appellant
visited M.C. at her residence to “hang out.” In February 2013, Appellant and M.C. began
a sexual relationship. At least one of their sexual encounters occurred in Appellant’s
office. Appellant’s sexual relationship with M.C. ended in May 2013. Although
Appellant was not M.C.’s supervising agent during the period of their sexual relationship,
he was aware that she was under the supervision of another agent employed by the
Wyoming Department of Corrections.



1
  Appellant was convicted of third-degree sexual assault in violation of Wyo. Stat. Ann. § 6-2-304. That
statute incorporates Wyo. Stat. Ann. § 6-2-303(a)(vii).




                                                   1
[¶5] M.C. reported her relationship with Appellant to her probation officer. That report
ultimately resulted in the State charging Appellant with second-degree sexual assault
pursuant to Wyo. Stat. Ann. § 6-2-303(a)(vii) (LexisNexis 2011).2 That statute provided
as follows:

                  § 6-2-303. Sexual assault in the second degree.

                  (a) Any actor who inflicts sexual intrusion on a victim
                  commits sexual assault in the second degree if, under
                  circumstances not constituting sexual assault in the first
                  degree:

                  ...

                          (vii) The actor is an employee, independent contractor
                          or volunteer of a state, county, city or town, or
                          privately operated adult or juvenile correctional
                          system, including but not limited to jails, penal
                          institutions, detention centers, juvenile residential or
                          rehabilitative facilities, adult community correctional
                          facilities, secure treatment facilities or work release
                          facilities, and the victim is known or should be known
                          by the actor to be a resident of such facility or under
                          supervision of the correctional system[.]

Appellant moved to dismiss the charge under W.R.Cr.P. 12(b)(2), asserting that the
statute does not apply to probation officers or probationers. Following a hearing, the
district court denied the motion.

[¶6] In accordance with a plea agreement, Appellant entered a conditional guilty plea
to an amended charge of third-degree sexual assault under Wyo. Stat. Ann. § 6-2-3043,


2
 Wyo. Stat. Ann. § 6-2-303 was amended to eliminate the term “work release facilities” following repeal
of the work release program in 2014. See 2014 Wyo. Sess. Laws ch. 117, § 2.
3
    Wyo. Stat. Ann. § 6-2-304 provides as follows:

          § 6-2-304. Sexual assault in the third degree.

          (a) An actor commits sexual assault in the third degree if, under circumstances not
          constituting sexual assault in the first or second degree:
                   ...




                                                     2
which requires “sexual contact” under any of the circumstances set forth in Wyo. Stat.
Ann. § 6-2-303. He reserved the right to appeal the denial of his motion to dismiss.
Appellant was sentenced to 18 to 36 months in prison, suspended in favor of two years of
probation. This appeal followed.

                                  STANDARD OF REVIEW

[¶7] In this case, we must determine whether Appellant is an “employee . . . of a state
. . . correctional system” under Wyo. Stat. Ann. § 6-2-303. Resolution of this issue
involves a question of statutory interpretation. We review questions of statutory
interpretation de novo. Spreeman v. State, 2012 WY 88, ¶ 6, 278 P.3d 1159, 1161 (Wyo.
2012).

                                          DISCUSSION

[¶8] In his only issue, Appellant contends the district court erred in denying his motion
to dismiss because Wyo. Stat. Ann. § 6-2-303(a)(vii) does not apply to his conduct.
Appellant claims that he was not an “employee . . . of a state . . . correctional system”
within the meaning of the statute. Appellant concedes that he was an employee of the
Department of Corrections. He claims, however, that he was not an employee of a
“correctional system” under the unambiguous meaning of that term. Relying on the
principles of ejusdem generis and noscitur a sociis, he contends the term “correctional
system” should be interpreted in light of the facilities listed in the statute. He notes that
each of the listed facilities involves confinement of the person under supervision of the
correctional system, whereas probation does not.

[¶9] Appellant further claims that interpreting “correctional system” to encompass
probation is contrary to the intent of the legislature. He also addresses the final element
in the statute, which requires that “the victim is known or should be known by the actor
to be a resident of such facility or under supervision of the correctional system.” He
asserts that “under supervision of the correctional system” does not mean supervision of
probationers. Appellant acknowledges that the statute’s reference to work release
facilities and community correctional facilities includes persons who are not physically
confined, but he asserts that these examples are different from probation because
probationers are not in “official detention” under Wyo. Stat. Ann. § 6-5-201(a)(ii). In
sum, he claims that Wyo. Stat. Ann. § 6-2-303(a)(vii) was intended to protect inmates,



              (iii) The actor subjects a victim to sexual contact under any of the circumstances
              of W.S. 6-2-302(a)(i) through (iv) or 6-2-303(a)(i) through (vii) without inflicting
              sexual intrusion on the victim and without causing serious bodily injury to the
              victim.




                                                   3
residents, or certain other supervisees, but not probationers.

[¶10] In response, the State contends that Wyoming law forbids a probation officer from
having sexual relations with a probationer. The State contends Wyo. Stat. Ann. § 6-2-
303(a)(vii) is unambiguous and that the ordinary meaning of “correctional system”
includes probation officers and probationers. The State further claims that, had the
legislature intended to limit the meaning of the term “correctional system” to facilities
that detain inmates, it could have used the phrase “correctional facility,” as it has in other
statutes. The State also contends that the principle of ejusdem generis is not applicable
because the statute expressly states that employees of a state correctional system are “not
limited to” employees of the enumerated facilities. The State asserts that the rule of
noscitur a sociis also does not apply because the statute is not ambiguous. With respect
to the last phrase of the statute, the State claims that by defining victims to include
persons “under supervision of the correctional system” the legislature clearly intended to
include probation agents and probationers.

[¶11] In determining whether Appellant is an employee of a state correctional system,
we apply our usual rules of statutory interpretation: “Our paramount consideration is the
legislature’s intent as reflected in the plain and ordinary meaning of the words used in the
statute. Initially, we determine whether the statute is clear or ambiguous.” Spreeman, ¶
10, 278 P.3d at 1162.

              A statute is unambiguous if its wording is such that
              reasonable persons are able to agree as to its meaning with
              consistency and predictability. Unless another meaning is
              clearly intended, words and phrases shall be taken in their
              ordinary and usual sense. Conversely, a statute is ambiguous
              only if it is found to be vague or uncertain and subject to
              varying interpretations. In determining whether a statute is
              ambiguous we begin by making an inquiry respecting the
              ordinary and obvious meaning of the words employed
              according to their arrangement and connection. We construe
              the statute as a whole, giving effect to every word, clause, and
              sentence, and we construe all parts of the statute in pari
              materia.      When a statute is sufficiently clear and
              unambiguous, we give effect to the plain and ordinary
              meaning of the words and do not resort to the rules of
              statutory construction.

Jones v. State, 2011 WY 115, ¶ 11, 256 P.3d 536, 541 (Wyo. 2011). As noted above,
both parties assert that the statute is unambiguous.

[¶12] We must determine what the legislature intended by the phrase “employee . . . of a


                                              4
state . . . correctional system.” It is undisputed that Appellant is an “employee” of the
“state.” The controversy in the present case is limited to the meaning of “correctional
system.” Although “correctional system” is not defined in Wyo. Stat. Ann. § 6-2-303,
the common definition of “correctional system” is “A network of governmental agencies
that administer a jurisdiction’s prisons and parole system.” Black’s Law Dictionary 420
(10th ed. 2014). We also note that the term “corrections” is commonly defined as “The
punishment and treatment of a criminal offender through a program of imprisonment,
parole, and probation.” Id.

[¶13] In Wyoming, the entity primarily responsible for administering Wyoming’s
correctional system is the Department of Corrections. Wyoming’s prisons are assigned to
the Department of Corrections. Wyo. Stat. Ann. § 9-2-2012(c). The departments of
probation and parole have also been assigned to the Department of Corrections. Id.
Other programs including community correction programs are within the ambit of the
Department of Corrections. Id. All of those programs and institutions involve
supervision of individuals who have been convicted of a crime. Id. All of those entities
are part of Wyoming’s correctional system.

[¶14] As indicated above, it is undisputed that Appellant was employed by the state as a
probation officer. A probation officer is “an employee of the department of corrections,
division of field services, who supervises a parolee or probationer.” Wyo. Stat. Ann. § 7-
13-401(xiv). The Department of Corrections has “general supervisory authority over
state parolees and, subject to the order of the sentencing court, over probationers for
whom the sentencing court requests supervision under W.S. 7-13-410(b).” Wyo. Stat.
Ann. § 25-1-104(c); see also Wyo. Stat. Ann. § 7-13-405(a). Accordingly, in light of the
common definitions of the terms “correctional system” and “corrections,” as well as the
statutes providing that probation officers are employees of the Department of
Corrections, we conclude that a probation officer is an “employee . . . of a state . . .
correctional system.”

[¶15] Our interpretation of Wyo. Stat. Ann. § 6-2-303 is supported by a reading of the
entire statute. As noted above, we must construe the statute as a whole, giving effect to
every word, clause, and sentence. Jones, ¶ 11, 256 P.3d at 541. After enumerating the
facilities included in the correctional system, the statute states that a victim may be “a
resident of such facility or under supervision of the correctional system.” Wyo. Stat.
Ann. § 6-2-303(a)(vii) (emphasis added). Consequently, the statute indicates that a
“correctional system” encompasses supervision of convicted offenders who are not
confined in any detention or treatment facility. If the term “correctional system” includes
only detention and treatment facilities, as Appellant contends, then there is no reason for
the statute to extend to persons who are “under supervision of the correctional system.”

[¶16] Appellant asserts that inclusion of the phrase “or under supervision of the
correctional system” is necessary in order to extend the statute’s application to victims


                                            5
housed in community corrections or work release facilities because, according to
Appellant, residents of such facilities are “not necessarily considered inmates or
residents” of correctional facilities. We are not persuaded by Appellant’s argument. The
plain language of the statute provides no such limitation. The statute provides protection
to victims who are “under supervision of the correctional system.”

[¶17] Appellant urges us to adopt an interpretation of Wyo. Stat. Ann. § 6-2-303 that
would limit its application to persons in “official detention.” In support of that position,
he relies upon Wyo. Stat. Ann. § 6-5-201(a)(ii).4 That statute, which applies to Article 2
of the chapter proscribing “Offenses Against Public Administration,” specifically
excludes persons on probation from the definition of “official detention.” His reliance is
misplaced. Wyo. Stat. Ann. § 6-2-303 provides no indication that it applies only to
victims who are in “official detention.” Additionally, Wyo. Stat. Ann. § 6-5-201 clearly
indicates that if the legislature had intended to exclude persons on probation, it knew how
to do so. No such exclusion exists in Wyo. Stat. Ann. § 6-2-303(a)(vii).

[¶18] Further, Appellant claims that if the legislature had intended to extend the statute’s
application to persons on probation and parole, it would have specifically included
victims on probation or parole. Appellant notes that similar statutes in some jurisdictions
expressly apply to victims on probation or parole.5 Appellant also notes that


4
    Wyo. Stat. Ann. § 6-5-201(a)(ii) provides as follows:

                  § 6-5-201. Definitions.

                  (a) As used in this article:
                          ...

                           (ii) “Official detention” means arrest, detention in a facility for
                           custody of persons under charge or conviction of crime or
                           alleged or found to be delinquent, detention for extradition or
                           deportation, or detention in any manner and in any place for law
                           enforcement purposes. “Official detention” does not include
                           supervision on probation or parole or constraint incidental to
                           release on bail[.]
5
  For example, Mont. Code Ann. § 45-5-502(5)(a) provides that consent to sexual contact “is ineffective
. . . if the victim is: (i) incarcerated in an adult or juvenile correctional, detention, or treatment facility or
is on probation or parole and the perpetrator is an employee, contractor, or volunteer of the supervising
authority and has supervisory or disciplinary authority over the victim.” Similarly, under Wis. Stat. Ann.
§ 940.225(2)(i), it is a crime to have “sexual contact or sexual intercourse with an individual who is on
probation, parole, or extended supervision if the actor is a probation, parole, or extended supervision
agent who supervises the individual, either directly or through a subordinate . . . .”




                                                        6
“Alternatively, some states have expressly required the victim be incarcerated in a
facility.” 6 The statutes identified by Appellant establish a varied legislative approach to
the conduct at issue. Some state legislatures have opted to restrict the reach of their
statutes to persons housed in correctional facilities. Others have not. Whether such
conduct should be criminalized is a decision for the legislature. We must interpret the
language our legislature has chosen.

[¶19] In an effort to support his claim that Wyo. Stat. Ann. § 6-2-303 applies only to
employees of correctional facilities, Appellant invokes the doctrine of ejusdem generis.
That rule holds that “general words, following an enumeration of words with specific
meanings, should be construed to apply to the same general kind or class as those
specifically listed.” RME Petroleum Co. v. Wyo. Dep’t of Revenue, 2007 WY 16, ¶ 46,
150 P.3d 673, 689-90 (Wyo. 2007). The rule is stated similarly in Black’s Law
Dictionary 631 (emphasis in original):

                  A canon of construction holding that when a general word or
                  phrase follows a list of specifics, the general word or phrase
                  will be interpreted to include only items of the same class as
                  those listed. • For example, in the phrase horses, cattle, sheep,
                  pigs, goats, or any other farm animals, the general language
                  or any other farm animals — despite its seeming breadth —
                  would probably be held to include only four-legged, hoofed
                  mammals typically found on farms, and thus would exclude
                  chickens.

According to Appellant, because each of the examples listed in the statute refers to a
detention or treatment facility, we must interpret “correctional system” to mean only
those employees who work in correctional facilities. We do not agree.

[¶20] The statute at issue in the present case does not set forth “general words, following
an enumeration of words with specific meanings,” as did the rule at issue in RME


6
    Appellant cites 18 Pa. Cons. Stat. Ann. § 3124.2, which provides that

                  . . . a person who is an employee or agent of the Department of
                  Corrections or a county correctional authority, youth development center,
                  youth forestry camp, State or county juvenile detention facility, other
                  licensed residential facility serving children and youth, or mental health
                  or mental retardation facility or institution commits a felony of the third
                  degree when that person engages in sexual intercourse, deviate sexual
                  intercourse or indecent contact with an inmate, detainee, patient or
                  resident.




                                                      7
Petroleum. The issue in that case was whether royalties and production taxes were
“direct costs of producing” oil and gas under Department of Revenue rules. The
pertinent rule provided as follows:

                     “Direct costs of producing” includes labor for field and
                     production personnel whose primary responsibility is
                     extraction of crude oil, lease condensate, natural gas
                     and other mineral products removed from the
                     production stream before processing; materials and
                     supplies used for and during the production process;
                     depreciation expense for field equipment used to take
                     the production stream from the wellhead to the point of
                     valuation; fuel, power and other utilities used for
                     production and maintenance; gathering and
                     transportation expenses from the wellhead to the point
                     of valuation; ad valorem taxes on production and
                     transportation equipment; intangible drilling costs,
                     including dry hole expense; and other direct costs
                     incurred prior to the point of valuation that are
                     specifically attributable to producing mineral products.

RME Petroleum, ¶ 20, 150 P.3d at 682 (emphasis added) (quoting Department of
Revenue Rules, ch. 6, § 4b(w)). We applied the doctrine of ejusdem generis to conclude
that royalties and production taxes did not constitute “other direct costs”:

                     To determine whether royalties and production taxes
              can be considered “other direct costs” contemplated by Rule §
              4b, we apply the doctrine of ejusdem generis. “Such general
              words, following an enumeration of words with specific
              meanings, should be construed to apply to the same general
              kind or class as those specifically listed.” Powder River Coal
              [v. State Bd. of Equalization, 2002 WY 5], ¶ 19, 38 P.3d
              [423,] 429 [(Wyo. 2002)]. Applying this principle to Rule §
              4b, one easily concludes that the detailed list of costs are not
              in the same class or of the same nature as royalties or
              production taxes.

RME Petroleum, ¶ 46, 150 P.3d at 689-90. Unlike the rule at issue in RME Petroleum,
the statute in the present case specifically provides that employees of a state correctional
system are “not limited to” employees of the enumerated facilities. Inclusion of this
phrase suggests that the meaning of “correctional system” should not be limited by
reference to the examples listed in the statute. Moreover, Wyo. Stat. Ann. § 6-2-303 does
not contain “general words” in the manner of “and other x,” and such words do not


                                             8
follow a list of specific examples.

[¶21] We note that other jurisdictions have also determined that application of ejusdem
generis is not appropriate every time a list of specific examples is accompanied by a
general term. Courts in these jurisdictions have held, first, that the rule of ejusdem
generis applies only to general words following an enumeration of specific examples, and
second, that the phrase “including, but not limited to” is inconsistent with the application
of the rule. In United States v. West, 671 F.3d 1195, 1201 (10th Cir. 2012), the court
rejected application of the rule to a federal statute defining a “playground” as “an outdoor
public facility ‘containing three or more separate apparatus intended for the recreation of
children including, but not limited to, sliding boards, swingsets, and teeterboards.’ 21
U.S.C. § 860(e)(1).” The court noted that the Ninth Circuit Court of Appeals, in United
States v. Migi, 329 F.3d 1085 (9th Cir. 2003), had rejected application of the rule to the
same statute based, in part, on inclusion of the phrase “including, but not limited to”:

              The principle of ejusdem generis does not apply here because
              the statute’s plain meaning is apparent. An application of
              ejusdem generis would narrow Congress’s definition of
              “children” from people “under 18 years of age” to those
              young enough to be able to play on swingsets, slides, and
              teeter-boards. In addition, we need not apply ejusdem generis
              because Congress modified its list of examples with the
              phrase “including, but not limited to.” That phrase “mitigates
              the sometimes unfortunate results of rigid application of the
              ejusdem generis rule.”

West, 671 F.3d at 1199 (quoting Migi, 329 F.3d at 1088-89) (footnote omitted). The
Tenth Circuit reached the same conclusion and also noted that courts have historically
employed the principle of ejusdem generis to limit general terms following specific terms:

              As an interpretative aid, the principle of ejusdem generis,
              properly applied, is a canon of construction that “[o]rdinarily
              . . . limits general terms which follow specific ones to matters
              similar to those specified.” Gooch v. United States, 297 U.S.
124, 128, 56 S. Ct. 395, 80 L. Ed. 522 (1936). But we resort to
              the principle “not to obscure and defeat the intent and purpose
              of Congress, but to elucidate its words and effectuate its
              intent.” [United States v.] Alpers, 338 U.S. [680,] 682[, 70
S. Ct. 352, 94 L. Ed. 457 (1950)]. “[W]e do not woodenly
              apply limiting principles every time Congress includes a
              specific example along with a general phrase.” Ali v. Fed.
              Bureau of Prisons, 552 U.S. 214, 227, 128 S. Ct. 831, 169
L. Ed. 2d 680 (2008).


                                             9
             ...

             [C]ourts have historically employed the principle of ejusdem
             generis to limit general terms following specific terms. See
             Black’s Law Dictionary 556 (8th ed. 2004). In § 860(e)(1),
             however, Congress did not employ specific terms followed by
             general terms in providing examples of “apparatus.” Rather
             Congress described “apparatus” as “including, but not limited
             to, sliding boards, swingsets, and teeterboards.” 21 U.S.C. §
             860(e)(1) (emphasis added). In the analogous context of
             interpreting a contract that contained the phrase “including,
             but not limited to,” then Judge Alito told us that “[t]he rule of
             ejusdem generis applies only if the provision in question does
             not express a contrary intent. Thus, since the phrase
             ‘including, but not limited to’ plainly expresses a contrary
             intent, the doctrine of ejusdem generis is inapplicable.”
             Cooper Distrib. Co. v. Amana Refrig., Inc., 63 F.3d 262,
             [280] (3d Cir. 1995) (Alito, J.). Notably, this is exactly what
             the Ninth Circuit told us in Migi, wherein the court refused to
             apply ejusdem generis “because Congress modified its list of
             examples [in § 860(e)(1)] with the phrase ‘including, but not
             limited to.’” Migi, 329 F.3d at 1089; see also Cintech Indus.
             Coatings, Inc. v. Bennett Indus., Inc., 85 F.3d 1198, 1202-03
             (6th Cir. 1996) (following Cooper Distrib.).

West, 671 F.3d at 1200-01 (footnotes omitted; emphasis in original). See also NISH v.
Rumsfeld, 348 F.3d 1263, 1268 (10th Cir. 2003) (“Because ejusdem generis is only to be
applied to determine the scope of a general word that follows a specific term, that canon
has no relevance here.”) (emphasis in original).

[¶22] Similarly, in Lyman v. Town of Bow Mar, 188 Colo. 216, 221, 533 P.2d 1129,
1132 (1975), the Colorado Supreme Court rejected application of ejusdem generis to a
statute defining a “public utility” as “one or more persons or corporations that provide
electric or communication service to the public by means of electric or communication
facilities and shall include any city, county, special district, or public corporation that
provides electric or communication service to the public by means of electric or
communication facilities.” The court concluded that

             [A]s we said in Martinez [v. People, 111 Colo. 52, 137 P.2d
690 (1943)], the ejusdem generis rule is used to construe
             general words in a statute “as applicable only to persons or
             things of the same general nature or class as those


                                            10
              enumerated” when “general words follow the enumeration of
              particular classes of persons or things.” 111 Colo. at 57-58,
              137 P.2d at 692-93 [emphasis added]. In the statute in
              question here, the general words “public utility” precede the
              specific enumeration of examples. Further, the word
              “include” is ordinarily used as a word of extension or
              enlargement, and we find that it was so used in this definition.
              To hold otherwise here would transmogrify the word
              “include” into the word “mean.” See Helvering v. Morgan’s,
              Inc., 293 U.S. 121, 55 S. Ct. 60, 79 L. Ed. 232 (1934);
              American Surety Co. of New York v. Marotta, 287 U.S. 513,
              53 S. Ct. 260, 77 L. Ed. 466 (1933).

Lyman, 533 P.2d at 1133 (emphasis in original). Consistent with the reasoning of these
cases, we conclude that the rule of ejusdem generis does not provide an appropriate
foundation for our interpretation of Wyo. Stat. Ann. § 6-2-303.

[¶23] For the same reasons, we are also not persuaded that the doctrine of noscitur a
sociis should guide our interpretation of the statute. Similar to ejusdem generis, noscitur
a sociis counsels “that general and specific words are associated with and take color from
each other, restricting general words to a sense analogous to the less general.” Sponsel v.
Park County, 2006 WY 6, ¶ 16, 126 P.3d 105, 110 (Wyo. 2006) (citing Black’s Law
Dictionary 1087 (8th ed. 2004)). Because the statute specifically provides that employees
of the state correctional system are “not limited to” employees of the enumerated
facilities, the doctrine of noscitur a sociis does not provide a useful guide to
interpretation of the statute. Further, noscitur a sociis is helpful only in discovering the
meaning of ambiguous terms. See United States v. Stevens, 559 U.S. 460, 474, 130 S. Ct.
1577, 1588, 176 L. Ed. 2d 435 (2010) (“As that canon recognizes, an ambiguous term may
be given more precise content by the neighboring words with which it is associated.”)
(citation and quotation marks omitted). As indicated above, we conclude that the statute
is unambiguous. Accordingly, there is no need to resort to the principle of noscitur a
sociis to aid our interpretation of the statute.

[¶24] Appellant also claims that his interpretation of Wyo. Stat. Ann. § 6-2-303 is
supported by the statute’s legislative history, and that the statute should be construed in
his favor under the rule of lenity. These claims, however, are also unpersuasive. The
rule of lenity applies only in cases of statutory ambiguity. Jones, ¶ 10, 256 P.3d at 541
(citing Crain v. State, 2009 WY 128, ¶ 10, 218 P.3d 934, 940 (Wyo. 2009)). Because we
find the statute to be unambiguous, the rule of lenity does not apply.

[¶25] With respect to the statute’s legislative history, Appellant points to the title of the
proposed bill that enacted Wyo. Stat. Ann. § 6-2-303(a)(vii). The title provides as
follows: “AN ACT relating to crimes and offenses; establishing a crime for sex offenses


                                             11
committed by corrections staff against persons under supervision by the corrections
facility as specified; providing that marriage or consent by the victim is not a defense to
specified offenses; and providing for an effective date.” 2009 Wyo. Sess. Laws ch. 87.
We have stated that “the language of the title cannot overcome the plain intent manifested
in the language used in the body of the act, yet where that language is of the same purport
as the language used in the body of the act, it is corroborative of the legislative intent.”
City of Cheyenne v. Bd. of County Comm’rs of Laramie, 2012 WY 156, ¶ 15, 290 P.3d
1057, 1061 (Wyo. 2012). The body of the statute at issue, unlike the headnotes inserted
in the bill by the Legislative Service Office, uses the phrase “correctional system” with
respect to both the employee of a state “correctional system” and the victim under
supervision of the state “correctional system.” It does not use the term “correctional
facility.” As a result, the language of the headnote is not “of the same purport as the
language used in the body of the act.” City of Cheyenne, ¶ 15, 290 P.3d at 1061.
Accordingly, the language of the title cannot overcome the plain intent manifested in the
language of the statute.

[¶26] In sum, we conclude that Wyo. Stat. Ann. § 6-2-303 is unambiguous. In light of
the fact that probation officers are employees of the Department of Corrections, and
considering Wyo. Stat. Ann. § 6-2-303 as a whole, we conclude that the statute applies to
persons who are employed as probation officers. We find no error in the district court’s
denial of Appellant’s motion to dismiss.

[¶27] Affirmed.




                                            12